Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Species I (Figs. 1A-1E and claims 1-20) in the reply filed on 10/31/2022 is acknowledged.  
The traversal is on the ground(s) that:
Examination can be made without a burden, as the identified species include similar limitations.
These reasons are not found persuasive because:
Restriction by species require the distinction if they are patentably independent or distinct (see MPEP § 806.04) as a burden. Each species require different and separate search strategies for their distinctiveness. Each patentable distinct species invention may have similar features, but do not share everything in common, therefore it is a burden to locate each different distinct features in each set of distinct claimed invention, a serious searching burden on the examiner. Thus, separate searches are required.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/03/2031.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 2020/0365517).
As for claim 1, Lin et al. disclose in Figs. 1-7 and the related text a semiconductor package, comprising: 
a semiconductor chip 200A including a chip pad 130 on one surface of the semiconductor chip; 
a redistribution pattern 152/154/156 (and/or 224 formed above 152/154/156) on the one surface of the semiconductor chip and electrically connected to the chip pad (fig. 2); and 
a photosensitive dielectric layer 140/160 [0029] between the semiconductor chip and the redistribution pattern (fig. 2), the photosensitive dielectric layer 140/160 being in physical contact with the redistribution pattern 152/154/156, wherein the redistribution pattern includes a signal redistribution pattern 152, a ground redistribution pattern 154, and a power redistribution pattern 156, and a vertical distance between the chip pad 130 and the signal redistribution pattern 152 is greater than a width of (a portion of the lowest part of) the signal redistribution pattern.  

As for claim 2, Lin et al. disclose the semiconductor package of claim 1, further comprising: a first signal redistribution pad (left 130 under left 152) coupled to the signal redistribution pattern 152; and a plurality of second signal redistribution pads (right 130 under 152) electrically isolated from the signal redistribution pattern (left 152), wherein the photosensitive dielectric layer 140/160 is on the plurality of second signal redistribution pads (right 130), and the signal redistribution pattern (left 152) does not vertically overlap the plurality of second signal redistribution pads (right 130).  

As for claim 3, Lin et al. disclose the semiconductor package of claim 1, further comprising: a ground redistribution pad 130 (under 154) electrically connected to the ground redistribution pattern 154, wherein the signal redistribution pattern (152 and 224 formed above 152) vertically overlaps the ground redistribution pad (fig. 4).  


As for claim 4, Lin et al. disclose the semiconductor package of claim 1, wherein the photosensitive dielectric layer includes a first photosensitive dielectric layer 140 and a second photosensitive dielectric layer 160, the first photosensitive dielectric layer 140 is between the semiconductor chip and the signal redistribution pattern (fig. 2), the second photosensitive dielectric layer 160 is on a bottom surface of the first photosensitive dielectric layer 140 and a bottom surface of the redistribution pattern 152/154/156, and a thickness of the first photosensitive dielectric layer 140 is greater than the width of the signal redistribution pattern 152 (fig. 2).  

As for claim 6, Lin et al. disclose the semiconductor package of claim 1, wherein a width of the ground redistribution pattern 154 is different from the width of the signal redistribution pattern 152.  

As for claim 7, Lin et al. disclose the semiconductor package of claim 1, further comprising: a redistribution pad (130 on bottom of 152) on a bottom surface of the redistribution pattern 152 and electrically connected to the redistribution pattern 152; and a molding layer 210 that covers a sidewall of the semiconductor chip, wherein the photosensitive dielectric layer and the redistribution pad are on a bottom surface of the molding layer (fig. 2).  

As for claim 9, Lin et al. disclose the semiconductor package of claim 1, wherein the semiconductor chip further includes a passivation layer 122 on the one surface, the passivation layer 122 exposes the chip pad 130, the passivation layer 122 includes a material different from a material of the photosensitive dielectric layer ([0027] and [0029]), and the chip pad 130 includes a metal different from a metal of the redistribution pattern 152/154/156 ([0028] and [0032]).  

 As for claim 10, Lin et al. disclose the semiconductor package of claim 1, wherein the signal redistribution pattern 152 has a major axis parallel to a first direction when viewed in plan, the width of the signal redistribution pattern is a width in a direction parallel to a second direction, and the second direction is substantially orthogonal to the first direction (fig. 7).  

Claims 12, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (US 2020/0111742).
As for claim 12, Han et al. disclose in Figs. 2-5 and the related text a semiconductor package, comprising: 
a semiconductor chip 2220 including a plurality of chip pads 2222 on one surface of the semiconductor chip; 
a plurality of upper redistribution patterns 2270 on the one surface of the semiconductor chip and electrically connected to corresponding chip pads among the plurality of chip pads (fig. 5); a photosensitive dielectric layer 2250/2280 on the one surface of the semiconductor chip and covering (portions of) the plurality of upper redistribution patterns (fig. 5); and 
a plurality of lower redistribution patterns 2260 on bottom surfaces of corresponding ones of the plurality of upper redistribution patterns and electrically connected to the corresponding ones of the plurality of upper redistribution patterns (fig. 4-5), wherein the plurality of upper redistribution patterns 2270 include a first signal redistribution pattern and a second signal redistribution pattern that are electrically isolated from each other (fig. 3B-5), the plurality of lower redistribution patterns 2260 include a first lower signal redistribution pattern coupled to the first signal redistribution pattern and a plurality of second lower signal redistribution patterns insulated from the first signal redistribution pattern (fig. 3B and 5), and when viewed in plan, the first signal redistribution pattern is spaced apart from the second lower signal redistribution patterns (fig. 3B-5).  

As for claim 15, Han et al. disclose the semiconductor package of claim 12, further comprising: a plurality of solder patterns (lower portion of 2260) on bottom surfaces of corresponding ones of the plurality of lower redistribution patterns (upper portion of 2260) and coupled to the corresponding ones of the plurality of lower redistribution patterns (fig. 5), the plurality of lower redistribution patterns (upper portion of 2260) include a plurality of redistribution pads 2242 (fig. 4-5).  

As for claim 16, Han et al. disclose the semiconductor package of claim 12, wherein the photosensitive dielectric layer includes a first photosensitive dielectric layer 2280 and a second photosensitive dielectric layer 2250, the first photosensitive dielectric layer 2280 is between the semiconductor chip and the plurality of upper redistribution patterns, the second photosensitive dielectric layer 2250 is between the plurality of upper redistribution patterns and the plurality of lower redistribution patterns (fig. 4-5), and a thickness of the first photosensitive dielectric layer 2280 is greater than a width of the first signal redistribution pattern 2270 (fig. 4-5).  

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 8 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al..
As for claim 5, Lin et al. disclose the semiconductor package of claim 1, wherein the signal redistribution pattern 152 includes a plurality of signal redistribution patterns that are laterally spaced apart from each other (fig. 2).
	Lin et al. do not disclose an interval between the signal redistribution patterns is about 10 times to about 15 times of the width of the signal redistribution patterns.   
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to include an interval between the signal redistribution patterns is about 10 times to about 15 times of the width of the signal redistribution patterns, in order to optimize the performance of the device. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

As for claim 8, Lin et al. disclose the semiconductor package of claim 1, wherein the signal redistribution pattern 152 includes a first signal redistribution pattern (left 152) and a second signal redistribution pattern (right 152). 
Lin et al. do not disclose an extending length of the second signal redistribution pattern is about 95% to about 105% of an extending length of the first signal redistribution pattern.  
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to include an extending length of the second signal redistribution pattern is about 95% to about 105% of an extending length of the first signal redistribution pattern, in order to optimize the performance of the device. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

As for claim 17, Lin et al. disclose in Figs. 1-7 and the related text a semiconductor package, comprising: 
a semiconductor substrate (silicon substrate [0025]); 
a circuit layer on one surface of the semiconductor substrate, the circuit layer including a plurality of integrated circuits (transistors, [0025]), a plurality of silicon-based dielectric layers 122, and a plurality of wiring structures (lower/middle 124); 
a plurality of chip pads (upper 124) on the circuit layer and electrically connected through the plurality of wiring structures to the plurality of integrated circuits (fig. 2, [0025]); 
a plurality redistribution patterns 224 on the circuit layer and electrically connected to corresponding ones of the plurality of chip pads (fig. 4); 
a photosensitive dielectric layer 160/222 ([0029] and [0046]) on the circuit layer and covering at least a portion of each of the plurality of redistribution patterns (fig. 2/4); 
a plurality of redistribution pads 152/154/156 on the photosensitive dielectric layer 160/222 and coupled to corresponding ones of the plurality of redistribution patterns; and 
a plurality of solder patterns 130 on bottom surfaces of corresponding ones of the plurality of redistribution pads and coupled to the corresponding ones of the plurality of redistribution pads (fig. 4), 
wherein the plurality of redistribution patterns include a plurality of signal redistribution patterns (224 that formed above 152), a ground redistribution pattern (224 that formed above 154), and a power redistribution pattern (224 that formed above 156), the plurality of redistribution pads include a plurality of signal redistribution pads 152, a ground redistribution pad 154, and a power redistribution pad 156, the plurality of signal redistribution pads are coupled to the plurality of signal redistribution patterns(fig. 4),  the ground redistribution pad is coupled to the ground redistribution pattern 154(fig. 4),  the power redistribution pad is coupled to the power redistribution pattern 156 (fig. 4), the photosensitive dielectric layer 160 includes a photosensitive polymer [0029]. 
Lin et al. do not disclose in plan, an interval between the plurality of signal redistribution patterns is about 10 times to about 15 times of a width of the plurality of signal redistribution patterns.
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to include in plan, an interval between the plurality of signal redistribution patterns is about 10 times to about 15 times of a width of the plurality of signal redistribution patterns, in order to optimize the performance of the device. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
  
As for claim 18, Lin et al. disclose the semiconductor package of claim 17, wherein a difference in level between bottom surfaces of the plurality of chip pads (upper 124) and top surfaces of the plurality of redistribution patterns 224 is greater than the width of (any portion of) the plurality of signal redistribution patterns (fig. 4).  

As for claim 19, Lin et al. disclose the semiconductor package of claim 17, wherein the plurality of redistribution patterns include a first signal redistribution pattern (224 that formed above left 152) and a second signal redistribution pattern (224 that formed above right 152) that are electrically isolated from each other (fig. 4), the redistribution pads include a first signal pad (left 152), a plurality of second signal pads (right 152, Fig. 1-7 not clearly show the plurality of the second signal pads, however it is obvious to have more than one of the second signal pads to improve the connections), and a ground pad 154, the first signal pad (left 152) coupled to the first signal redistribution pattern, the plurality of second signal pads are insulated from the first signal redistribution pattern (fig. 4), the ground pad is coupled to the ground redistribution pattern (fig. 4), and when viewed in plan, the first signal redistribution pattern (224 that formed above left 152) is spaced apart from the plurality of second signal pads (right 152) and overlaps the first signal pad (left 152) and the ground pad 154 (fig. 4).  

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. in view of Yang et al. (US 2018/0211895).
As for claims 10 and 20, Lin et al. disclose the semiconductor package of claims  1/17, further comprising a passivation layer on the circuit layer, wherein the passivation layer 140 exposes the plurality of chip pads 130, the passivation layer 140 includes a material different from a material of the photosensitive dielectric layer [0029], the plurality of chip pads 130 include a metal different from a metal of the plurality of redistribution patterns (lower 152/154/156) ([0028] and [0032]).  
Lin et al. do not disclose each of the plurality of redistribution patterns includes a conductive layer and a seed pattern, the seed pattern is between the conductive layer and the photosensitive dielectric layer and between the plurality of chip pads and the photosensitive dielectric layer, and a thickness of the seed pattern is less than a thickness of the conductive layer.
Yang et al. teach in Figs. 1-2 and the related text each of the plurality of redistribution patterns 104 includes a conductive layer 104 and a seed pattern 106a/106b, the seed pattern 106a/106b is between the conductive layer 104 and the photosensitive dielectric layer 103/105 and between the plurality of chip pads 102a and the photosensitive dielectric layer 103/105, and a thickness of the seed pattern is less than a thickness of the conductive layer (figs. 1-2).
Lin et al. and Yang et al. are analogous art because they both are directed packaging structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lin et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lin et al. to include each of the plurality of redistribution patterns includes a conductive layer and a seed pattern, the seed pattern is between the conductive layer and the photosensitive dielectric layer and between the plurality of chip pads and the photosensitive dielectric layer, and a thickness of the seed pattern is less than a thickness of the conductive layer as taught by Yang et al. in order to prevent direct contact between the conductor and the dielectric material (Yang et al. [0028]).


Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. in view of Lin et al..
As for claims 13 and 14, Han et al. disclose substantially the entire claimed invention, as applied in claim 12, except the plurality of lower redistribution patterns further include a lower ground/power redistribution pattern, and the first signal redistribution pattern vertically overlaps the lower ground/power redistribution pattern; and the plurality of upper redistribution patterns further include a ground/power redistribution pattern, and the ground/power redistribution pattern vertically overlaps the second lower signal redistribution pattern.  
Lin et al. teach in Figs. 1-7 and the related text a plurality of lower redistribution patterns further include a lower ground/power redistribution pattern 154, and the first signal redistribution pattern 152/(224 below 224b that electrically connected to 152) vertically overlaps the lower ground/power redistribution pattern (fig. 4); and the plurality of upper redistribution patterns further include a ground/power redistribution pattern (224 above 154), and the ground/power redistribution pattern (224 above 154) vertically overlaps the second lower signal redistribution pattern (224 above 152).  
Han et al. and Lin et al. are analogous art because they both are directed packaging structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Han et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Han et al. to include the plurality of lower redistribution patterns further include a lower ground/power redistribution pattern, and the first signal redistribution pattern vertically overlaps the lower ground/power redistribution pattern; and the plurality of upper redistribution patterns further include a ground/power redistribution pattern, and the ground/power redistribution pattern vertically overlaps the second lower signal redistribution pattern as taught by Lin et al., in order to improve the operation of the device. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRANG Q TRAN/Primary Examiner, Art Unit 2811